UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6657


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WAYNE PORTER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:85-cr-00062-MR-1)


Submitted: September 30, 2020                                     Decided: October 8, 2020


Before WILKINSON and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Porter appeals the district court’s order denying his Fed. R. Crim. P. 36

motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Porter, No. 3:85-cr-00062-MR-

1 (W.D.N.C. Apr. 13, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2